Citation Nr: 0617122	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  02-07 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

Entitlement to an increased rating for anxiety reaction, 
currently evaluated as 30 percent disabling.

Entitlement to increased rating for duodenal ulcer disease, 
currently evaluated as 20 percent disabling.

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1944 to August 
1944.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2001 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
and Insurance Center in Philadelphia, Pennsylvania.  
Jurisdiction over the claims folder was subsequently 
transferred to the Regional Office in Pittsburgh, 
Pensylvania.

In an August 2005 decision, the Board denied the appeal.  The 
appellant appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court).  In January 2006, the 
Court granted a joint motion of the parties, vacated the 
Board's decision, and remanded the matter to the Board for 
action in compliance with the joint motion.

The Board notes that the Board sent the veteran a letter in 
January 2006 informing him of his options regarding 
representation in his case.  He did not respond.


FINDINGS OF FACT

1.  The veteran's anxiety disorder is not productive of more 
than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.  

2.  The veteran's duodenal ulcer disease is productive of no 
more than moderate symptoms with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration; the veteran does not have anemia and weight loss or 
recurrent incapacitating episodes averaging 10 days or more 
at least four or more times a year.

3.  The veteran's service-connected disabilities do not 
preclude him from securing or following substantially gainful 
employment consistent with his education and industrial 
background.  
CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for the 
veteran's anxiety disorder have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.125, 4.126, 4.130, 
Diagnostic Code 9400 (2005).

2.  The criteria for a rating in excess of 20 percent for 
duodenal ulcer disease have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7304, 
7305, 7306, 7307 (2005).

3.  The criteria for entitlement to a TDIU are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

The record reflects that VA provided the appellant with 
notice required under the VCAA, by the statement of the case, 
supplemental statement of the case, a letter dated in May 
2001, January 2003 and May 2003.  Although VA did not 
specifically inform the appellant that he should submit any 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and that he should 
either submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence.  
Therefore, the Board believes that he was on notice of the 
fact that he should submit any pertinent evidence in his 
possession.  He was given ample opportunity to respond and 
submit evidence.  

Although the appellant has not been provided notice of the 
type of evidence necessary to establish an effective date for 
a total rating or increased rating, the Board finds that 
there is no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that the veteran is not entitled to a total rating 
or a higher rating for either of the disabilities at issue.  
Consequently, no effective date will be assigned, so the 
failure to provide notice with respect to that element of the 
claims was no more than harmless error.

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded appropriate VA 
examinations.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate any of the claims.  The Board is also unaware of 
any such outstanding evidence.  Therefore, the Board is also 
satisfied that VA has complied with the duty to assist 
provisions of the VCAA and the implementing regulations.  

Following the provision of the required notice and completion 
of all indicated development of the record, the originating 
agency readjudicated the claims in December 2004.  There is 
no indication or reason to believe that the ultimate decision 
of the originating agency on any of the claims would have 
been different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claims.

II.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2005) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disabilities.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to these service-connected disabilities.  

A June 2000 VA progress note states that the veteran weighed 
180 pounds.  On exam the abdomen was soft and nontender 
without organomegaly or masses.  The assessment included 
history of peptic ulcer disease. 

A May 2001 VA exam report notes that the veteran was 
hospitalized in service for psychiatric reasons.  The veteran 
had no specific complaints during the exam except to say that 
he worries about everything.  He said that he finds the 
worries hard to control and finds it very difficult to relax.  
The veteran further described experiencing muscle tension and 
chronic sleep disturbances; he rarely sleeps more than three 
to four hours a night.  The examiner opined that there was no 
indication of post-traumatic stress disorder.  The veteran 
continued to meet criteria of generalized anxiety and 
described a significant apprehension within himself.  The 
veteran also described significant problems with 
irritability.  The veteran's concentration was fairly good.  
The veteran was alert and oriented throughout the interview.  
There was no evidence of unusual mannerisms or ticks.  He 
appeared honest and had pretty good eye contact.  Self-
described mood was "ok."  There was no evidence of any 
suicidal or homicidal ideation.  Thought process was clear, 
coherent, and goal directed.  Thought content was free of any 
obsessions, compulsions, delusions, or hallucinations.  There 
was no evidence of any major concentration or memory 
disturbances.  Judgment and insight were relatively intact.  
The diagnosis was generalized anxiety disorder.  The Global 
Assessment of Functioning (GAF) score was 60.  The examiner 
opined that it is unclear what precipitated the psychiatric 
hospitalization in service; it did not sound like it was 
psychotic, but the examiner found no reference to it in the 
veteran's chart.

A May 2001 VA gastroenterology clinic exam report notes the 
veteran's complaints of dyspeptic symptoms with pain in the 
stomach.  These pains reportedly occur when the veteran is 
not eating.  There was no complaint of weight loss, nausea, 
vomiting, or other gastrointestinal symptoms.  The examiner 
noted that the veteran's symptoms were bothersome and 
interfere with daily life, but they are relieved by Maalox.  
The examiner further opined that no further investigation 
like an endoscopy or upper GI series was indicated. 

A June 2003 VA progress note states that the veteran weighed 
179 pounds.

A November 2003 VA progress note states that the veteran was 
seen for complaints of chronic gastrointestinal pain that was 
worse at night and relieved by eating.  The pain was 
consistent with PUD/GERD pain.  Gastrointestinal lab results 
were normal.  The veteran did not have gallstones, 
gallbladder inflammation, pancreas mass, or liver lesions 
according to the CAT scan.  

A November 2004 VA exam report notes the veteran's 
psychiatric history during active service.  The veteran 
became very angry when his company commander tried to lend 
him money.  The veteran does not remember the incident, but 
thinks he may have assaulted the company commander.  The 
veteran only remembers waking up in the hospital.  He was 
discharged for psychiatric reasons and diagnosed with anxiety 
reaction which was later changed to generalized anxiety 
disorder.  The examiner opined that the diagnosis is 
inaccurate and inappropriate for the incident in service.  
The examiner stated that the veteran "may well have had a 
brief psychotic episode or some other sort of dissociative 
episode, but to suggest that his condition is a Generalized 
Anxiety Disorder is completely inaccurate."  The examiner 
continued, "Furthermore, there is no indication that there 
is any Generalized Anxiety Disorder relevant to his current 
lifestyle."  The examiner noted that the veteran was 
depressed because he is alone (his wife is in a nursing 
home), he is old, he has financial difficulties, and he 
cannot do many of the things he used to like to do.  In 
addition, the veteran has a great deal of trouble with his 
memory.  He is dysarthric, he has apraxia, he has some 
movement disorders, and he has very clear short-term memory 
deficits.  He repeats himself a lot and cannot remember 
things told to him.  He is aware of this to some extent, 
which causes greater frustration for him.  The examiner noted 
that there is no history of psychiatric treatment after the 
veteran's release from the hospital in 1944.  

On exam the veteran was alert, only partially oriented, but 
in decent contact with routine aspects of reality.  The 
veteran had some trouble coming up with the month and was not 
able to provide the year or the date.  He was able to 
accurately state his birthday and age, but could not provide 
his complete social security number, telephone number, or 
address.  Memory and intellect were clearly deficient from a 
perspective of concentration and short-term functions, but 
there was also cognitive impairment in terms of his 
conversational abilities.  He veteran was tangential and 
circumstantial, and he rambled and became lost in the 
details.  His mood was generally euthymic.  He was pleasant, 
cordial, and personable.  He had a good sense of humor but 
had some frustration and depression over his current set of 
circumstances.  His affect was reasonably responsive and well 
modulated.  He did not describe any symptoms of anxiety, but 
more so ones of depression related to the events that had 
occurred in his life in the last few years.  The overall 
clinical impression included adjustment disorder with mixed 
emotional features, moderate to moderately severe, secondary 
to the current set of life circumstances, which is not 
related to service.  The examiner acknowledged that the 
veteran has a past diagnosis of anxiety reaction later 
changed to generalized anxiety disorder, but felt that there 
is no scientific basis for this diagnosis.  The examiner 
opined that the veteran had a brief psychotic episode for 
unknown reasons in 1944.  There was also evidence of vascular 
dementia that appeared to be of moderate intensity.  Based 
upon a review of the claims file, the examiner diagnosed the 
veteran with the following:  adjustment disorder with mixed 
emotional features, moderate to moderately severe, secondary 
to ongoing and current life circumstances; rule out brief 
psychotic episode by history only, currently not apparent, 
and vascular dementia.  The veteran showed evidence of 
moderately severe depression and anxiety secondary to 
multiple life experiences.  The examiner opined that there is 
no indication of symptomatology related to the in-service 
incident at this point.  The GAF score was 50-55.

According to a November 2004 VA exam report, the veteran 
weighed 192 pounds.  The examiner noted that the veteran has 
no history of vomiting, hematemesis, or melena.  The veteran 
has used Prilosec, Aciphex, and Maalox.  He experiences some 
reflux type symptoms at times.  He reported that stool 
softeners help him.  He does not experience nausea, vomiting, 
or distension.  The veteran complained of soreness of all 
abdominal quadrants on palpation.  Bowel sounds were normal 
and no masses were noted.  The diagnosis was GERD.



III.  Increased Ratings

A.  General Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).  Separate 
diagnostic codes identify the various disabilities.

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).

B.  Anxiety Disorder

Generalized anxiety disorder is evaluated under 38 C.F.R. § 
4.130, Diagnostic Code 9400, which provides that a 30 percent 
rating is warranted for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  A score of 51-60 is 
appropriate where there are, "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  A score of 61-70 is indicated where there 
are, "Some mild symptoms (e.g., depressed mood and mild 
insomnia OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships."  Id.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

If the diagnosis of a mental disorder is changed, the rating 
agency shall determine whether the new diagnosis represents a 
progression of the prior diagnosis, correction of an error in 
the prior diagnosis, or development of a new and separate 
condition.  38 C.F.R. § 4.125.

The medical evidence shows that the veteran's mental status 
at the May 2001 VA examination was essentially normal.  The 
GAF score of 60 assigned by the May 2001 examiner is 
indicative of moderate impairment.  The examiner did not find 
that the veteran had any of the psychiatric symptoms 
associated with a rating in excess of 30 percent.  The VA 
outpatient records do not show that the veteran received 
psychiatric treatment.  In fact, the November 2001 examiner 
noted that the veteran had received no psychiatric treatment 
since his discharge from service.  Although the November 2004 
examiner documented several psychiatric symptoms such as 
impairment of memory and intellect, partial orientation, 
cognitive impairment, rambling and becoming lost in details, 
and depression, as well as a GAF score of 50-55, none of 
these symptoms was determined to be related to the service-
connected anxiety disorder.  In fact, the November 2004 
examiner determined that the veteran does not currently have 
generalized anxiety disorder or anxiety reaction.  

In addition, the examiner opined that the veteran experienced 
a brief psychotic episode or dissociative episode in service 
rather than anxiety reaction or generalized anxiety disorder, 
that the veteran's current adjustment disorder was due to 
current and ongoing circumstances in his life and was 
unrelated to service, and that the veteran's current dementia 
was vascular in origin.  The examiner specifically stated 
that there was no indication that any of the veteran's 
current symptoms were related to service.  The examiners 
opinions were rendered following a review of the veteran's 
pertinent medical history and the examination of the veteran.  
In addition, the examiner properly supported his opinions.  
Therefore, the Board has concluded that the report of this 
examination establishes that none of the veteran's current 
psychiatric symptoms are attributable to service-connected 
disability.   

Accordingly, it is clear that the disability does not warrant 
more than the currently assigned evaluation of 30 percent.

C.  Duodenal Ulcer Disease

The veteran is currently in receipt of a 20 percent rating 
for his duodenal ulcer disease under 38 C.F.R. § 4.114, 
Diagnostic Code 7305.  Under this code, a 20 percent rating 
is warranted moderate duodenal ulcer recurring episodes of 
severe symptoms two or three times a year averaging 10 days 
in duration or with continuous moderate manifestations.  A 40 
percent rating is warranted for moderately severe disability 
with impairment of health manifested by anemia and weight 
less or with recurrent incapacitating episodes averaging 10 
days or more in duration at least four or more times a year.  
A 60 percent rating is warranted for a severe duodenal ulcer 
associated with pain only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health.  

None of the medical evidence shows that the veteran has 
experienced hematemesis, melena, anemia, or weight loss.  
Instead, the veteran appears to have continuous moderate 
manifestations of this disease.  The VA progress notes 
indicate continuous treatment to include prescription and 
non-prescription medication for this condition.  CAT scan was 
normal.  There is no evidence that the veteran has had any 
incapacitating episodes averaging 10 days or more.  
Therefore, the veteran's duodenal ulcer disease is 
appropriately rated as 20 percent disabling.

The Board has considered whether there is any other schedular 
basis for granting this claim but has found none.  The Board 
observes that in the joint motion of the parties, it was 
noted that the Board failed to address whether the rating for 
the service-connected disability should have been elevated to 
the next level or another diagnostic code should have been 
applied in view of the fact that the medical evidence also 
shows that the veteran has gastroesophageal reflux disease.  
The Board has determined that neither elevation to the next 
level nor application of another diagnostic code is in order 
because the veteran also has gastroesophageal reflux disease.  
In this regard, the Board notes that the record before the 
Board reflects that the veteran has not been granted service 
connection for gastroesophageal reflex disease.  Therefore, 
the impairment associated with that disorder is not for 
consideration in rating the service-connected disability.  If 
the veteran believes that service connection is warranted for 
gastroesophageal reflux disease, he should so inform the RO, 
which should respond appropriately to any such claim received 
from the veteran.

IV.  TDIU

A total rating based on unemployability due to service-
connected disabilities may be granted where the schedular 
rating is less than total and the service-connected 
disabilities preclude the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16 (2005).

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For 
those veterans who fail to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may nevertheless be assigned when it is found 
that the service-connected disabilities are sufficient to 
produce unemployability; such cases should be referred to the 
Director, Compensation and Pension Service, for extra-
schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993). 

The veteran is only service connected for anxiety reaction 
and duodenal ulcer disease.  The combined rating for the two 
disabilities is 40 percent.  At no time has the veteran met 
the minimum schedular criteria for a TDIU.

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration, but concludes that 
this case presents no unusual or exceptional circumstances 
that would justify a referral of this claim.  In this regard, 
the veteran has stated that he has not been employed full 
time since 1970, when he was employed as a motor mechanic.  
The Board notes that the November 2004 VA examiner stated 
that the veteran stopped working in 1970 after he had part of 
his lung removed due to cardiopulmonary disease.  There is no 
opinion regarding the veteran's ability to work.  However, in 
light of the November 2004 VA examiner's opinion that the 
veteran's psychiatric symptoms are not due to his service-
connected anxiety disorder, and in light of the evidence 
pertaining to the duodenal ulcer disease, the Board does not 
find that the veteran's service-connected disabilities, 
either alone or in concert, cause him any unusual or 
exceptional problems, nor have they had any significant 
impact on his ability to obtain or maintain substantially 
gainful employment.  In sum, this case presents no unusual or 
exceptional circumstances which would justify a referral of 
the total rating claim to the Director of the VA Compensation 
and Pension Service for extra-schedular consideration.  


ORDER

Entitlement to an increased rating for anxiety reaction is 
denied.

Entitlement to increased rating for duodenal ulcer disease is 
denied.

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


